Citation Nr: 1647891	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for adjustment disorder with depression and dysthymic disorder.

2. Entitlement to a disability rating for fibromyalgia in excess of 10 percent prior to December 13, 2012, 40 percent as of December 13, 2012, and 20 percent as of October 7, 2014.



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION


The Veteran had active military service in the U.S. Air Force from May 1996 to June 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined with regard to her service-connected adjustment disorder and fibromyalgia in May 2008 and December 2012, respectively.  Evidence associated with the record since the Veteran was last examined, including lay statements provided by her, indicate that her conditions may have worsened since she was last examined.  Additionally, although an October 2014 report by Dr. M. G., submitted by the Veteran, notes that her fibromyalgia was showing signs of improvement, the examiner nevertheless indicated that the Veteran could expect an ongoing level of impairment and would require additional care and monitoring.  Thus, in view of the fact that it has been several years since the Veteran was last evaluated for these disabilities, and in order to ensure that the Board has an accurate picture of the Veteran's current level of disability, the Board finds that additional VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her adjustment disorder with depression and dysthymic disorder and fibromyalgia. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.  

2.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected adjustment disorder with depression and dysthymic disorder. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

 It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 The examiner should report all signs and symptoms necessary for rating the Veteran's adjustment disorder with depression and dysthymic disorder under the General Rating Formula for Mental Disorders, including the frequency, severity and duration of such symptoms. The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's adjustment disorder with depression and dysthymic disorder.

 A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2016), copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

 It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 The examiner should report all signs and symptoms necessary for rating the Veteran's fibromyalgia under the Schedule for Rating Disabilities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2016), copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

